Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 5 June 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia, June 5th. 1793.

I have laid before the President, the letter, which you did me the honor of writing on the 25th. of May. I had, on late, as well as former, occasions, had that of assuring you of the orders given by the President, for befriending your peace with the Indian nations, in your neighborhood: and I do, with the utmost sincerity, assure you, that the question of a contrary aspect, supposed, in your letter, to have been proposed to the Cherokees, has been unauthorized by the President, and unknown to him: and, from the good Opinion entertained of the discretion of Governor Blount, to whom it is imputed, and the whole tenor of his conduct, as far as known to the Government, it is strongly presumed, there has been error in your information.
We remain firmly persuaded, that it is for the interest of both nations, to cultivate each other’s peace, with the neighboring Indians, and we are acting faithfully on that principle, in expectation that your Government will prescribe the same rule to it’s officers in our neighborhood, and take measures to be obeyed by them.
The other parts of your communications, have such relation to the subjects in negotiation at Madrid, that it is deemed more expedient to express the President’s sense of them to our Commissioners there. I have the honor to be, with the most perfect respect Gentlemen, Your most obedient and most humble servant

Th: Jefferson

